   Case 1:15-cr-00536-PGG Document 1183 Filed 08/05/21 Page 1 of 1




                                              August 5, 2021


VIA ECF and Email
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

             RE: United States v. Omar Amanat, 15 Cr. 536 (PGG)

Dear Judge Gardephe:

      As the Court is aware, I was appointed Curcio counsel for Mr. Amanat
and then appointed as lead counsel for the pendency of the case, pursuant to
the Criminal Justice Act. Earlier this year, Mr. Amanat hired a series of
attorneys to represent him in this matter and I then requested to be relieved
as counsel. Mr. Amanat has more recently retained John Meringolo to
conduct his sentencing. I have reached out to Mr. Meringolo to provide him
with the materials in my possession, including any underlying records and
reports.

      I thank the Court for its consideration of this request.

                                              Respectfully submitted,


                                              /s/

                                              Grainne E. O’Neill
